    Case 1:19-cr-00068-PLM ECF No. 43 filed 11/26/19 PageID.114 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                      -----------

UNITED STATES OF AMERICA,

                       Plaintiff,                            No. 1:19-CR-68

               v.                                            Hon. Paul L. Maloney
                                                             United States District Judge
JONATHAN RYAN LEDOUX,

                  Defendant.
__________________________________________/

                         PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, on October 17, 2019, Defendant Jonathan Ryan Ledoux pleaded guilty to

Count One of the Indictment, which charges him with attempted coercion and enticement of a

minor, in violation of 18 U.S.C. § 2422(b).

       WHEREAS, pursuant to his guilty plea and plea agreement, Defendant has consented to

the forfeiture of his interest in the following property, listed in the Forfeiture Allegation of the

Indictment:

        A Samsung Galaxy phone, IMEI No. 359479093497884, and a Dell laptop computer,

Serial No. BNN3YF2 (hereinafter the “Subject Property”).

       WHEREAS, based on the guilty plea and plea agreement this Court finds that the Subject

Property was used or intended to be used to commit or facilitate the commission of violation 18

U.S.C. § 2422(b);

       WHEREAS, this Court finds that Defendant had an interest in the Subject Property, and

that the Government has established the requisite nexus between the same and the violation of 18

U.S.C § 2422(b).
    Case 1:19-cr-00068-PLM ECF No. 43 filed 11/26/19 PageID.115 Page 2 of 2



         IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 2428, the Subject Property is

hereby forfeited to the United States of America.

         IT IS FURTHER ORDERED that the United States Department of Homeland Security -

Immigration and Customs Enforcement and/or its designee seize the Subject Property and dispose

of the same in accordance with applicable law and regulations.

         IT IS FURTHER ORDERED that notice of this forfeiture shall be published in accordance

with 21 U.S.C. § 853(n)(1).

         IT IS FURTHER ORDERED that any third party wishing to assert an interest in the Subject

Property must petition the Court in accordance with 21 U.S.C. § 853(n)(2) and (3).

         IT IS FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(4)(B), this Order

of Forfeiture shall become final as to Defendant at the time of sentencing, and shall be made part

of the sentence and included in the judgment.




Dated:                                              _____________________________
                                                    PAUL L. MALONEY
                                                    United States District Judge




                                                2
